 PRINCETON HEALTH CARE CENTER107Princeton Memorial Hospital d/b/a PrincetonHealth Care Center and District 1199,WV/KY/OH National Union of Hospitals andHealth Care Employees, AFL-CIO. Case 11-CA-13777July 17, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn April 10, 1990, the General Counsel of theNational Labor Relations Board issued a complaintalleging that the Respondent has violated Section8(a)(5) and (1) of the National Labor Relations Actby refusing the Union's request to bargain follow-ing the Union's certification in Case 9-RC-14396(Official notice is taken of the "record" in the rep-resentation proceeding as defined in the Board'sRules and Regulations, Secs 102 68 and 102 69(g),Frontier Hotel, 265 NLRB 343 (1982) ) The Re-spondent filed its answer admitting in part and de-nying in part the allegations in the complaintOn May 14, 1990, the General Counsel filed aMotion to Strike Portions of Respondent's Answerto Complaint and Motion for Summary JudgmentOn May 17, 1990, the Board issued an order trans-ferring the proceeding to the Board and a Noticeto Show Cause why the motion should not begranted The Respondent has filed a motion in op-position seeking the denial of the General Counsel'smotion and requesting dismissal of the complaint,and a response to the Notice to Show Cause seek-ing denial of the General Counsel's motionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain but attacks the validity of the certificationon the ground that the Board lacks jurisdictionover the Respondent The Respondent renews itsattack on the Board's jurisdiction in its motion inopposition and argues that the complaint is harass-ing inasmuch as it raises nothing that was not liti-gated in an unspecified matter in the Fourth Cir-cuit The Respondent is presumably referring tothe underlying representation case (9-RC-14396),which was consolidated with an unfair labor prac-tice complaint to resolve the jurisdictional issue''The Board asserted jurisdiction over the Respondent in PrincetonHealth Care Center, 285 NLRB 1016 (1987), and 294 NLRB 640 (1989)Member Devaney did not participate in the Board's pnor decisions in-volving the RespondentAll representation issues raised by the Respond-ent were or could have been litigated in the priorrepresentation proceeding The Respondent doesnot offer to adduce at a hearing any newly discov-ered and previously unavailable evidence In itsmotion in opposition the Respondent affirmativelystates that this current complaint raises nothing thatwas not litigated in the underlying representationcase, which had been consolidated with an unfairlabor practice complaint Nor does Respondentallege any special circumstances that would requirethe Board to reexamine the decision made in therepresentation proceeding We therefore find that,the Respondent has not raised any representationissue that is properly litigable in this unfair laborpractice proceeding See Pittsburgh Plate Glass Cov NLRB, 313 U S 146, 162 (1941) Accordingly,we grant the Motion for Summary Judgment 2On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Respondent, Princeton Memorial Hospitald/b/a Princeton Health Care Center, a West Vir-ginia corporation, is engaged in the operation of anursing home at its facility in Princeton, West Vir-ginia, where it annually derives gross revenues inexcess of $100,000 and receives goods valued inexcess of $5000 directly from points outside theState of West Virginia We find that the Respond-ent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andthat the Union is a labor organization within themeaning of Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESA The CertificationFollowing the election held August 21, 1984, theUnion was certified December 3, 1987, as the col-lective-bargaining representative of the employeesin the following appropriate unitAll full-time and regular part-time non-super-visory service and maintenance employees, in-cluding nurse technicians, orderlies, house-keeping employees, dietary employees, laundryemployees, restorative aides and activitiesaides, but excluding all technical employees,business office clerical employees, managerialemployees, registered nurses, licensed practical2 Inasmuch as we are granting the General Counsel's Motion for Sum-mary Judgment, we deny his motion to strike portions of the Respond-ent's answer We also deny the Respondent's motion to dismiss the com-plaint299 NLRB No 16 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnurses, and all other professional employees,guards and supervisors as defined in the Act.The Union continues to .be the exclusive represent-ative under Section 9(a) of the Act. -B. Refusal to BargainCommencing on or about August 21, 1984, andcontinuing to date, the Union has requested, anddid specifically request in writing on November 15,1989, that the Respondent bargain, and, since on orabout August 21, 1984, and at all times thereafter,notwithstanding the Union's written request of No-vember 15, 1989, the Respondent has refused. Wefind that this refusal constitutes an unlawful refusalto bargain in violation of Section 8(a)(5) and (1) ofthe Act.CONCLUSION OF LAWBy refusing to bargain with the Union as the ex-clusive collective-bargaining representative of em-ployees in the appropriate unit, the Respondent hasengaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union. Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe ' Respondent, Princeton Memorial Hospitald/b/a Princeton Health Care Center, Princeton,West Virginia, its officers, agents, successors, andassigns, shall1. Cease and desist from(a) Refusing to bargain with District 1199,WV/KY/OH National Union of Hospitals andHealth Care Employees, AFL-CIO as the exclu-sive bargaining representative of the employees inthe bargaining unit.(b) In any like or related manner interferingwith, restraining, Or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All full-time and regular part-time non-super-visory service and maintenance employees, in-cluding nurse technicians, orderlies, house-keeping employees, dietary employees, laundryemployees, restorative aides and activitiesaides, but excluding all technical employees,business office clerical employees, managerialemployees, registered nurses, licensed practicalnurses, and all other professional employees,guards and supervisors as defined in the Act.(b)Post at its facility in Princeton, West Virgin-ia, copies of the attached notice marked "Appen-dix."3 Copies of the notice, on forms provided bythe Regional Director for Region 11, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN STEPHENS, dissenting.I would deny the Motion for Summary Judg-ment on the ground that issues going to theBoard's subject matter jurisdiction are unresolved.See my dissenting opinion at 294 NLRB 640(1989).3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." PRINCETON HEALTH CARE CENTER109APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with District1199, WV/KY/OH National Umon of Hospitalsand Health Care Employees, AFL-CIO, as the ex-clusive representative of the employees m the bar-gaining unitWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll full-time and regular part-time non-super-visory service and maintenance employees, in-cluding nurse techmcians, orderlies, restorativeaides and activities aides, but excluding alltechnical employees, business office clericalemployees, managerial employees, registerednurses, licensed practical nurses, and all otherprofessional employees, guards and supervisorsas defined in the ActPRINCETON MEMORIAL HOSPITALD/B/A PRINCETON HEALTH CARECENTER